Citation Nr: 0526174	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-11 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a dislocated left shoulder, currently evaluated 
as 20 percent disabling.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 RO decision, which denied a 
rating in excess of 20 percent for the veteran's service-
connected post-operative residuals of a dislocated left 
shoulder.  

In August 2005, the veteran appeared at the RO and testified 
in a video conference hearing conducted by the undersigned 
Veterans Law Judge sitting in Washington, D.C.  A copy of the 
transcript has been associated with the claims file.  At the 
hearing, the veteran did not submit, but rather read into the 
record, a private medical report of July 2005 and a recent 
radiographic report; for the record, he waived RO initial 
consideration of this evidence.  38 C.F.R. § 19.37 (2004).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained all evidence 
necessary for an equitable disposition of the claim decided 
herein.

2.  The veteran's service-connected post-operative residuals 
of a dislocated left (minor) shoulder are manifested by 
motion limited to 80 degrees flexion, 50 degrees abduction, 
and 5 degrees of internal and external rotation, with pain 
throughout the entire range of motion; by severe degenerative 
changes causing near ankylosis of the joint, as confirmed by 
X-ray; and by overall impairment that more nearly 
approximates motion limited to 25 degrees from the side.  


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating for 
the service-connected post-operative residuals of a 
dislocated left shoulder have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5201 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to the RO rating decision in February 2003, and as 
explained herein below, strictly complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

In the VCAA notice sent to the veteran in November 2002, the 
RO advised the veteran of what was required to prevail on his 
claim for an increased rating, what specifically VA had done 
and would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  

Further, the veteran was provided with a copy of the rating 
decision dated in February 2003, setting forth the general 
requirements of applicable law pertaining to a claim for an 
increased rating for a left shoulder disability.  In the 
rating decision, the RO also informed the veteran of the 
reasons for its determination and the evidence it had 
considered in its decision.  The general advisements were 
reiterated in the statement of the case issued in January 
2004, as well as in the supplemental statement of the case 
issued in August 2004.  The supplemental statement of the 
case also contained the United States Code cites relevant to 
the VCAA.  The statement of the case and supplemental 
statement of the case also provided the veteran opportunity 
to identify or submit any evidence he wished to be considered 
in connection with his appeal.  As such, through these 
documents, the RO informed the veteran of the information and 
evidence needed to substantiate his claim.  See 38 U.S.C.A. 
§§ 5102, 5103.  

In sum, through the VCAA notice, rating decision, statement 
of the case, and supplemental statement of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
claim for an increased rating, and the parties responsible 
for obtaining that evidence.  With regard to notification, 
all the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in August 2005.  The RO has obtained the 
veteran's VA medical treatment records.  Although it appears 
from the hearing testimony that the veteran has sought 
private treatment for his left shoulder, he has not 
identified any private treatment records for the RO to obtain 
on his behalf, as requested in the November 2002 letter.  He 
has not identified any additionally available evidence for 
consideration in his appeal.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claim.  38 U.S.C.A.§ 5103A(d).  The veteran was afforded VA 
examinations in December 2002 and June 2004, specifically to 
evaluate the current nature and severity of the left shoulder 
disability.  Accordingly, the Board finds that there is no 
prejudice to the veteran in proceeding to adjudicate the 
claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim for an Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2004).

The Board has reviewed the veteran's claim for an increased 
rating in light of the history of the disability; however, 
where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2004) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2004).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2004).  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Under Diagnostic Code 5201, when arm motion is limited at the 
shoulder level, the major and minor arm is rated 20 percent.  
When arm motion is limited to a point midway between the side 
and shoulder level, the major arm is rated 30 percent and the 
minor arm is rated 20 percent.  When arm motion is limited to 
25 degrees from the side, the major arm is rated 40 percent 
and the minor arm is rated 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  In this case, the evidence shows that 
the veteran's service-connected left shoulder is his non-
dominant, or minor, shoulder.  

The Rating Schedule also provides that a normal range of 
motion of the shoulder is 0 degrees to 180 degrees on flexion 
and abduction, 0 degrees to 90 degrees on internal rotation, 
and 0 degrees to 90 degrees on external rotation.  38 C.F.R. 
§ 4.71, Plate I (2004).   

In this case, the veteran's service-connected post-operative 
residuals of a dislocated left (minor) shoulder are currently 
assigned a 20 percent rating under Diagnostic Codes 5010-
5201.  38 C.F.R. § 4.27 (2004) provides that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The veteran 
is already in receipt of greater than the maximum rating 
warranted based on arthritis under Diagnostic Codes 5003, 
5010.

After a careful review of the evidence, the Board finds that 
the veteran has met the criteria for a 30 percent evaluation 
for the left shoulder disability, as further discussed herein 
below.  

The record shows that the veteran has undergone two VA 
compensation examinations to assess the severity of his 
service-connected post-operative residuals of a dislocated 
left shoulder, in conjunction with his claims for an 
increased rating:  in December 2002 and June 2004.  On both 
examinations as well on a VA outpatient treatment visit in 
October 2002, the veteran has consistently complained of 
pain, stiffness, aching, and fatigability.  Moreover, he was 
unable to do any overhead type of work due to loss of motion 
and pain.  The December 2002 VA examination report indicated 
that he is retired barber, but the June 2004 VA examination 
report indicated that his left shoulder disability 
significantly limited him at work as a barber due to 
difficulty in lifting his left arm.  At his hearing, he 
indicated that he was retired.  He also testified that it was 
very difficult for him to reach into a kitchen cupboard, to 
comb his hair due to shoulder pain, or to reach out for the 
turn signal while driving his motor vehicle.  

The June 2004 VA examination revealed findings reflective of 
the most severe impairment, as compared with the findings on 
the earlier VA examination and outpatient visit.  (Private 
physicians, as noted at his hearing, have apparently treated 
the veteran on an outpatient basis, but he has not furnished 
those records or given a medical release to the VA to obtain 
them.)  On the June 2004 examination, the range of motion of 
the left arm included forward flexion to 80 degrees, 
abduction to 50 degrees, and internal and external rotation 
to 5 degrees.  He had 4/5 strength in internal rotation, 
external rotation, and abduction.  The joint motion was 
painful throughout the entire range of motion, and the 
veteran moved very slowly.  Increasing the velocity of motion 
increased the pain significantly.  It was noted that the 
veteran had consulted an orthopedic surgeon, who recommended 
the possibility of a total shoulder arthroplasty for pain 
relief but warned that such surgery would not improve his 
range of motion.  The VA examiner stated that X-rays of the 
left shoulder revealed severe osteoarthritis with complete 
loss of the joint space, as well as large cysts and 
osteophytes of the humerus "causing near ankylosis of the 
shoulder joint."  

At his hearing, the veteran read into the record a medical 
report written by his private physician regarding a July 2005 
visit.  The findings in the report were consistent with those 
of the June 2004 examination, with the added findings of 
grinding with motion, notable atrophy of the left shoulder, 
and progressive loss of strength.  With such objective 
evidence, the Board finds that a 30 percent rating is in 
order under Diagnostic Code 5201, in that the veteran's 
motion limitation more nearly approximates a limitation of 
the minor arm to 25 degrees from his side.  A 30 percent 
rating is the maximum allowed for a minor arm under Code 
5201.  

As to whether a rating higher than 30 percent is warranted 
under another applicable diagnostic code, there would have to 
be objective evidence of unfavorable ankylosis.  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995) [citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91]; see 
also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Under Code 
5200, a 40 percent rating is warranted for a minor arm that 
is ankylosed in an unfavorable position, with abduction 
restricted to 25 degrees from his side.  In this case, there 
is no objective evidence of such restriction in the veteran, 
even with consideration factors under DeLuca, supra.  While 
the VA examiner noted "near ankylosis" of the left shoulder 
joint, the veteran did demonstrate some degree of mobility of 
the joint.  

The Board also notes that there are no other rating criteria 
by which the veteran would be more appropriately evaluated in 
terms of his left shoulder disability.  In this regard the 
Board notes the absence of objective evidence of fibrous 
union, nonunion, and loss of head of the humerus (Code 5202), 
or of any neurologic involvement such as would support 
application of alternate diagnostic codes to the veteran's 
claim.  The Board notes that VA X-rays of the left shoulder 
in June 2004 indicated loss of the curvature of the humeral 
head, but that such did not equate to loss of the head of the 
humerus itself.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2004).

The veteran has indicated that due to pain on repetitive 
motion he has difficulty performing certain activities that 
required him to lift his arm.  The Board recognizes medical 
evidence in support of such assertion, concluding that the 
veteran is restricted in over-the-head and repetitive 
activities, in particular.  The Board must emphasize, 
however, that the veteran has not furnished evidence of 
considerable loss of time from work (it appears that he is 
retired), has not demonstrated the need for hospitalization 
due to his service-connected disability, and, significantly, 
has not manifested symptomatology other than that 
contemplated by the Rating Schedule.  The percentage ratings 
under the Schedule are representative of the average 
impairment in earning capacity resulting from diseases and 
injuries.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  That 
provision speaks directly to the facts of this case.  Factors 
such as missing time from work or requiring periodic medical 
attention are clearly contemplated in the Rating Schedule and 
provided for in the 30 percent schedular evaluation currently 
assigned to the veteran's left shoulder disability.  
Moreover, the rating criteria discussed in this case focus on 
exactly the limitation the veteran complains of, i.e., great 
difficulty in moving his left arm, particularly through 
repetitive activities or over the head.  What the veteran has 
not shown in this case is that his disability, in and of 
itself, results in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Rating Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.

In sum, the Board finds that the assignment of a 30 percent 
rating, but no more, is proper for the post-operative 
residuals of a dislocated left shoulder.  


ORDER

A 30 percent rating for post-operative residuals of a 
dislocated left shoulder is granted.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


